Order entered July 13, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00088-CV

                           ROMULUS GROUP, INC., Appellant

                                            V.

                               CITY OF DALLAS, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-15032

                                         ORDER
       We GRANT appellee’s July 7, 2016 unopposed second motion for an extension of time

to file a brief and extend the time to AUGUST 15, 2016. No further extension will be granted

absent extenuating circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE